          Case 20-31175 Document 63 Filed in TXSB on 07/28/20 Page 1 of 8




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 IN RE:                                         §
                                                §          CASE NO. 20-31175
                                                §
 GRANITE TRUCKING, INC.,                        §          CHAPTER 7 (converted)
                                                §
          Debtor.                               §
                                                §


                           FINANCIAL PACIFIC LEASING, INC.’S
                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY


                           NOTICE TO PARTIES IN INTEREST

THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF IT IS
GRANTED, THE MOVANT MAY ACT OUTSIDE OF THE BANKRUPTCY PROCESS.
IF YOU DO NOT WANT THE STAY LIFTED, IMMEDIATELY CONTACT THE
MOVING PARTY TO SETTLE. IF YOU CANNOT SETTLE, YOU MUST FILE A
RESPONSE AND SEND A COPY TO THE MOVING PARTY AT LEAST 7 DAYS
BEFORE THE HEARING. IF YOU CANNOT SETTLE, YOU MUST ATTEND THE
HEARING. EVIDENCE MAY BE OFFERED AT THE HEARING AND THE COURT
MAY RULE.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

THERE WILL BE A HEARING ON THIS MATTER ON AUGUST 26, 2020 AT 9:30 IN
COURTROOM 403, 515 RUSK, HOUSTON, TEXAS 77002.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE JEFFREY P. NORMAN:

       NOW COMES Financial Pacific Leasing, Inc. (“Movant”), and files this its Motion for

Relief from the Automatic Stay, and in support thereof would respectfully show the Court the

following:

                                        I. JURISDICTION

       1.      This is a proceeding under Bankruptcy Rules 4001 and 9014, seeking relief under

Section 362(d) of the Bankruptcy Code. This Court has jurisdiction over this proceeding pursuant


MOTION FOR RELIEF FROM AUTOMATIC STAY                                                    PAGE 1
            Case 20-31175 Document 63 Filed in TXSB on 07/28/20 Page 2 of 8




to 28 U.S.C. Section 1334 and Sections 105 and 362 of the Bankruptcy Code. This is a core

proceeding under 28 U.S.C. Section 157(b)(2)(G).

                                          II. BASIS FOR MOTION

           2.        This Motion is based on the pleadings of the parties herein, the documents on file

herein, and the following evidence:

      (1) The Affidavit of Kerry L. Creson, attached and incorporated herein for all purposes, including

           the Exhibit “A” through Exhibit “C” attached thereto.

                                                III. FACTS

           3.        On December 26, 2017, Landscaper’s Choice Transportation, Inc. (“Landscaper”),

as borrower, and Movant, as Secured Party, executed an Equipment Finance Agreement, agreement

number 1403982-301, along with all amendments, addenda, schedules, modifications, and exhibits

thereto (collectively, the “Agreement”). A true and correct copy of the Agreement is attached hereto

and incorporated by reference as Exhibit “A.”

           4.        Pursuant to the terms of the Agreement and amendments thereto, Landscaper was

required to make one initial pre-payment in the sum of $2,181.13, followed by thirty-six (36)

consecutive monthly payments, each in the amount of $1,786.13, until the balance of the Agreement

was paid in full. In exchange, Landscaper received financing from Movant for the purchase of the

following equipment for use in its business (collectively, the “Equipment”):1

    2013        MAC DUMP BLACK                                     VIN: 5MADN392XDC025865



A true and correct copy of the list of the equipment financed by Movant and delivered to Landscaper

is attached to the Agreement and is incorporated herein by reference as part of Exhibit “A.”



1
    See Exhibit A.


MOTION FOR RELIEF FROM AUTOMATIC STAY                                                            PAGE 2
         Case 20-31175 Document 63 Filed in TXSB on 07/28/20 Page 3 of 8




       5.      On or about September 29, 2018, Landscaper and Movant executed an Addendum to

Contract, whereby the payment terms of the Agreement were amended. Under the amended

Agreement, Landscaper was obligated to make thirty (30) monthly payments of $1,796.42, plus any

applicable taxes, beginning on October 15, 2018 and ending on March 15, 2021.

       6.      Pursuant to the Agreement, Landscaper granted to Movant a first priority security

interest in and lien upon the Equipment and all income and proceeds from the Equipment to secure

payment of the indebtedness arising under the Agreement. A description of Movant’s security

interest is contained in paragraph 2 of the Agreement. Movant perfected its security interest on the

face of the Equipment’s Certificate of Title. A true and correct copy of the Electronic Lien and Title

Information reflecting Movant’s perfected security interest in the Equipment is attached hereto and

incorporated by reference for all purposes as Exhibit “B.”

       7.      Moreover, in order to further secure the indebtedness arising under the Agreement,

Daniel Champeau, Jr., Diane Chapeau, and Kelly Champeau (collectively, the “Guarantors”) each

signed and executed a Personal Guaranty (collectively the “Guarantees”), whereby Guarantors

unconditionally and absolutely guaranteed full and prompt payment and performance under the

Agreement. True and correct copies of the Guarantees may be found on the first page of the

Agreement. In addition, Daniel Champeau, Jr. executed an additional, separate Guarantee, whereby

the reiterated her personal obligations to Movant for satisfaction of Landscaper’s obligations under

the Agreement. A true and correct copy of the separate Guarantee of Daniel Champeau, Jr. is attached

hereto and incorporated by reference for all purposes as Exhibit “C.”

       8.      Assuming the Equipment is in good condition and based on Movant’s review of

similar Equipment, Movant estimates the Equipment’s fair market value is approximately

$12,000.00.




MOTION FOR RELIEF FROM AUTOMATIC STAY                                                          PAGE 3
          Case 20-31175 Document 63 Filed in TXSB on 07/28/20 Page 4 of 8




         9.    Pursuant to Paragraph 5 of the Agreement, Landscaper agreed to maintain the

Equipment at 7320 W. FM 1431, Granite Shoals, Texas 78654. Further, pursuant to Paragraph 12 of

the Agreement, Landscaper agreed that it had no right to sell, pledge, sublease, transfer, or assign

any rights in the Equipment or the Agreement without Movant’s prior written consent. Debtor

Granite Trucking, Inc. (“Debtor”) was not a party to the Agreement, nor has Movant provided written

consent to Debtor’s possession, use, or control of the Equipment.

         10.   Despite Movant’s performance, Landscaper, and by way of the Guarantees, the

Guarantors, defaulted under the Agreement by failing to make the payment due on January 15, 2020,

and all payments when due thereafter. After accounting for past-due payments, charges, fees, and

discounting future payments under the Agreement to present value, the unpaid amount due and

owing under the Agreement was $32,308.29 as of July 14, 2020, with interest continuing to accrue

daily.

         11.   On February 21, 2020, Debtor Granite Trucking, Inc (the “Debtor”) filed its

Voluntary Petition, seeking relief under Chapter 11 of the Bankruptcy Code. On June 10, 2020, the

Court entered the Order Converting Case to Chapter 7 (42) [Doc. # 50].

         12.   On February 21, 2020, Debtor filed its initial Schedules, Statements, and Summary,

listing the Equipment as property of the Debtor in Schedule B, 47.11. As shown by the Agreement,

the Equipment is owned by Landscaper, not the Debtor. Further, Movant has not consented to the

transfer of the Equipment or the Agreement to Debtor. Therefore, Debtor has no legal, possessory,

or equitable interest in the Equipment.

         13.   Moreover, upon information and belief, neither Debtor nor Landscaper have

maintained a policy of insurance on the Equipment. Without maintaining the required insurance

coverage on the Equipment, Debtor, if actually in possession of the Equipment subject to Movant’s




MOTION FOR RELIEF FROM AUTOMATIC STAY                                                        PAGE 4
         Case 20-31175 Document 63 Filed in TXSB on 07/28/20 Page 5 of 8




first priority perfected security interest place Movant’s lien interest in further jeopardy should the

Equipment be damaged or stolen while in Debtor’s use and possession and Movant is not adequately

protected.

       14.     Movant seeks to repossess and resale the Equipment, but first seeks relief from this

Court from the Automatic Stay so that a sale it may utilized the remedies provided to it by the laws

of the State of Texas.

                                      IV. RELIEF FROM STAY

       15.     By reason of the foregoing, Movant requests that the Court terminate the stay so that

Movant may exercise all of its rights and remedies against Debtor and Landscaper under state law,

including foreclosing on Movant’s security interest in the Equipment.

A. Movant is not adequately protected.

       16.     Movant seeks to foreclose its security interest in and sell the Equipment to a third-

party buyer for the highest value possible, which declines as the Equipment remains in the possession

of the Debtor and/or Landscaper. However, while the Automatic Stay is in effect, Movant cannot

foreclose upon its Equipment and collateral, frustrating any potential sale to a third-party buyer.

Further, no known arrangements have been made by Debtor or Landscaper to safely secure, store,

or maintain the Equipment as part of their Chapter 7 bankruptcy.

       17.     Moreover, upon information and belief, neither Debtor nor Landscaper have

maintained a policy of insurance on the Equipment. Without maintaining the required insurance

coverage on the Equipment, Debtor and Landscaper place Movant’s first priority lien interest in

further jeopardy should the Equipment be damaged or stolen while in Debtor’s use and possession

and Movant is not adequately protected.




MOTION FOR RELIEF FROM AUTOMATIC STAY                                                          PAGE 5
         Case 20-31175 Document 63 Filed in TXSB on 07/28/20 Page 6 of 8




        18.     For all of the foregoing reasons, cause to vacate the automatic stay pursuant to 11

U.S.C. §362(d)(1) so that Movant may be able to foreclose and sell its Equipment.

B. The Equipment is not property of the Debtor’s estate, Debtor has no Equity in the Equipment,
and the Equipment is not Necessary for an Effective Reorganization.

        19.     Movant requests relief from stay pursuant 11 U.S.C.A. § 362(d)(2) because, as set

forth above, the Debtor has no equity in the Equipment and the Equipment is not property of the

Debtor’s estate. Debtor was not the purchaser of the Equipment under the Agreement; rather,

Landscaper was contemplated as the borrower, with Debtor never being a party to the Agreement.

Furthermore, the Equipment is not necessary for Debtor’s effective reorganization as Debtor does

not have an ownership interest in the Equipment and Debtor’s bankruptcy is now a Chapter 7 with

no hope for a reorganization. Thus, Movant is entitled to relief from the automatic stay under 11

U.S.C.A. § 362(d)(2).

        20.     Movant requests that an order granting its motion for relief from automatic stay, if

such order should be entered, be effective immediately upon entry and that the provisions of Rule

4001(a)(3) should be waived so that Movant may be permitted to immediately enforce and

implement the order granting relief from the automatic stay.

                                             V. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Movant requests that this matter be set for a

hearing, as provided in Section 362(e) of the Bankruptcy Code and that the Court enter an Order

granting Movant’s Motion for Relief from the Automatic Stay to permit Movant to exercise its state

law remedies with respect to the Equipment as prayed for in this Motion and grant to Movant such

other and further relief to which it may be justly entitled.




MOTION FOR RELIEF FROM AUTOMATIC STAY                                                        PAGE 6
        Case 20-31175 Document 63 Filed in TXSB on 07/28/20 Page 7 of 8




                                          Respectfully submitted,

                                          PADFIELD & STOUT, L.L.P.
                                          420 Throckmorton Street, Suite 1210
                                          Fort Worth, Texas 76102
                                          (817) 338-1616 phone
                                          (817) 338-1610 fax

                                          /s/ Joseph D. Austin
                                          Mark W. Stout
                                          State Bar I.D. #24008096
                                          mstout@padfieldstout.com
                                          Joseph D. Austin
                                          State Bar I.D. #24101470
                                          jaustin@padfieldstout.com

                                          Attorneys for Movant




MOTION FOR RELIEF FROM AUTOMATIC STAY                                           PAGE 7
         Case 20-31175 Document 63 Filed in TXSB on 07/28/20 Page 8 of 8




                              CERTIFICATE OF CONFERENCE

         This is to certify that my office conferenced with the Trustee, Ronald J. Sommers, by e-mail
on Tuesday, July 21, 2020 regarding the relief sought in this Motion. Mr. Sommers is not opposed
to the relief sought herein. In addition, my office attempted to conference with the Debtor’s counsel,
Russell Van Beustring, by telephone on Friday, July 17, 2020 and by e-mail on Tuesday, July 21,
2020, regarding the relief sought in this Motion. However, despite leaving several messages, I have
not received a response from Debtor’s counsel regarding the relief sought in this Motion; thus, it is
submitted to this Court for determination.

                                                      /s/ Joseph D. Austin
                                                      Joseph D. Austin


                                 CERTIFICATE OF SERVICE

        The undersigned converted the foregoing document into an electronic image, via portable
document format (.pdf), electronically submitted same to the Internet web portal for the Clerk of this
Court utilizing the Electronic Management and Electronic Case Filing system of the Court, which
has caused service, via Simple Mail Transfer Protocol (e-mail), of a Notice of Electronic Filing of
this imaged document to the below-identified parties on Tuesday, July 28, 2020; said e-mail provides
an attributable hyperlink to the document, in portable document format, except for Debtor(s), and
any other entity so identified below or on the EM/ECF filing sheet, whereas in that instance such
document was mailed via First Class United States Mail, to-wit:

  Granite Trucking, Inc.                            Ronald J. Sommers
  P.O. Box 701                                      Chapter 7 Bankruptcy Trustee
  Marble Falls, Texas 78654                         Nathan Sommers Jacobs
                                                    2800 Post Oak Boulevard, 61st Floor
                                                    Houston, Texas 77056

  Debtor                                            Chapter 7 Trustee
  Russell Van Beustring                             Hector Duran, Jr.
  6200 Savoy Drive, Suite 1150                      United States Trustee
  Houston, Texas 77036                              515 Rusk, Suite 3516
                                                    Houston, Texas 77002
  Debtor’s Attorney
  All those receiving ECF notification in this
  case.

                                                       /s/ Joseph D. Austin
                                                      Joseph D. Austin




MOTION FOR RELIEF FROM AUTOMATIC STAY                                                          PAGE 8
